Citation Nr: 1826703	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Veteran filed a Notice of Disagreement (NOD) in June 2013 and a Statement of the Case (SOC) was issued in November 2014.  The Veteran filed his Substantive Appeal via a VA Form 9 in December 2014.  Thus, the Veteran perfected a timely appeal of the issue. 

A November 2014 rating decision granted an increased evaluation of 30 percent for PTSD, effective September 19, 2011, the date of the Veteran's claim. However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

The Veteran's PTSD is manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD are met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in November 2011, March 2012, and June 2012.

Moreover, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical records and examinations, hearing testimony, and statements from the Veteran and his representative have been obtained.  All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor his representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

The Veteran seeks entitlement to an initial rating higher than 30 percent for PTSD.

Applicable laws

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

The Board has considered the entire record, including the Veteran's treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126 (a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Factual Background

Service connection for PTSD was established by an April 2013 rating decision, at which time a 10 percent rating was assigned, effective September 19, 2011.

In his September 2011 application for compensation, the Veteran asserted that he had been having problems relating to people since leaving the Marines in 1974. He reported that he kept to himself and had married and divorced twice. He further indicated that he had received a notice for removal from the country from the Department of Homeland Security. The Veteran asserted that this notice triggered his PTSD symptoms. He asserted that the removal was based on a legal incident 22 years prior. The Veteran reported that he was "thinking bad thoughts," could not sleep, lost his job, and that he would "look around me." See September 2011 Veterans Application for Compensation and Pension.  

In August 2011, VA staff psychiatrist, Dr. G.K., submitted a letter on the Veteran's behalf. He reported that the Veteran was under his care at the VA outpatient psychiatric clinic in Colorado Springs, Colorado, and noted that the Veteran was diagnosed with PTSD from his duties as a marine in Vietnam. The Veteran's symptoms had been ongoing and were noted to include: high irritability; intrusive thoughts; avoidance; depression; nightmares; hyperarousal; mood lability; concentration problems; and sleep disturbances. The examiner noted that despite medications and therapy, the Veteran continued to have significant problems with his illness that interfered with his life. See August 2011 Letter of Dr. G.K.

The Veteran underwent a VA initial PTSD evaluation in February 2012. The Veteran reported that he served in the infantry during his active service as a Marine. He reported being stationed in Vietnam between 1971 and 1972 for 4-6 months aboard the Duluth LPD-6 doing rescue missions. The Veteran reported participation in active combat in life-threatening and dangerous situations. He was aware of killing enemy soldiers and reported witnessing enemy, friendly, and civilian killings and wounding. During his service, the Veteran reported experiencing ethnic intimidation but no assaults. After leaving the military, the Veteran reported receiving two driving under the influence (DUI) charges in the 1970s. The Veteran reported that post-service, he worked primarily in construction where he performed job tasks satisfactorily and generally got along with others. He also indicated that he had a small tae kwon do business. See February 2012 VA Examination Report. 

Beginning in approximately 2005, the Veteran reported a complicated situation associated with a question about his identity and citizenship status that involved the Department of Homeland Security. He reported ongoing legal proceedings related to possible deportation. The examiner noted that the Veteran had been involved in substance abuse treatment through the Colorado Springs VA Clinic since approximately summer 2010 related to a DUI charge in 2009 or 2010. The Veteran had also been seen in mental health treatment and was diagnosed with anxiety for which he was prescribed medication. The Veteran reported that these interventions had been helpful but of limited benefit. He reported ongoing anxiety and depression primarily associated with the aforementioned immigration issue. He reported feelings of constant harassment related to this issue which increased his generalized anxiety and intrusive memories about his life-threatening experiences in combat. Id.

The examiner noted that the Veteran's in-service stressor was related to a fear of hostile military or terroristic activity and was adequate to support a diagnosis of PTSD. Nonetheless, she opined that the Veteran did not have a diagnosis of PTSD that conformed to the overall DSM-IV criteria. She diagnosed the Veteran with mood disorder, not otherwise specified, and opined that the mood disorder was as likely as not related to the Veteran's history of active combat missions in Vietnam while stationed aboard the Duluth LPD-6. The disorder had been exacerbated by his Homeland Security difficulties post-military service. Id. 

The examiner further diagnosed alcohol abuse, reported to be in remission, which when active was secondary to the Veteran's mood disorder. She noted that these conditions were best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The Veteran's condition was characterized by symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; irritability or outbursts of anger; difficulty concentrating; and hypervigilance. Additional symptoms attributable to mental disorder included obsessive thinking/mistrustfulness/paranoia related to the Homeland Security issue and the previous experienced ethnic intimidation in military which the Veteran felt was ongoing due to "deportation" issues. Id.

The Veteran admitted to feeling depressed and stressed. He reported sleep disturbance at least several nights per weeks and stated that he was anxious about being watched by Homeland Security. The Veteran denied panic attacks or obsessive compulsive symptoms but reported hypervigilance associated with the Homeland Security issue which exacerbated some of his feelings from combat. He also reported some unusual perceptual experiences where he felt he saw things out of the corner of his eyes or heard his name called, but he denied clear-cut auditory or visual hallucinations or other schneiderian symptoms. He felt particularly paranoid and on-guard related to the Homeland Security issue. Id.

The Veteran denied manic symptoms, elevated mood, grandiosity, impulsivity, decreased need for sleep, or euphoria. He denied grossly inappropriate behavior. The Veteran denied active suicidal ideation, plans, or a history of attempts, although he endorsed having had some passive suicidal thinking in the past. He denied homicidal ideation, plans, or history of attempts. The Veteran reported that he had been working off-and-on in construction and that it had been hard to find jobs. He reported occasional tensions with others on the job but had no physical fights and had never been fired from a job. Id.

The Veteran reported living in his own home with his son and a roommate. He was able to perform activities of daily living and his own self-care. He reported that he attended church and visited with his grandchildren and extended family. Additionally, the Veteran reported at least 1 - 2 incidents of domestic violence during his first marriage. Id.

In summary, the examiner noted that the Veteran had a history of alcohol related offenses in the mid-1970s as well as a more recent DUI in 2010 for which he was receiving substance treatment at the Colorado Springs VA Clinic. He was currently prescribed psychotropic medications and was treated for anxiety and some depression. He was able to maintain activities of daily living and his own personal hygiene. He had not experienced significant recent trauma, but since 2005 there had been a worsening of his condition. He reported a complicated ongoing legal issue associated with Homeland Security. The Veteran's symptoms of anxiety and depression were continuous with no remissions during the past year. He denied current alcohol problems, reported no substance problems throughout his life and reported no inappropriate behavior. His thought processes and communication showed some mild deficits of working memory and attention and focus. They were otherwise grossly intact. The examiner opined that he would be capable of managing his own financial affairs. His social functioning was grossly intact for basic skills. He was employed off-and-on, as jobs were available in the construction field. He performed job tasks satisfactorily and generally got along with others. Id.

In an April 2013 addendum, the February 2012 VA examiner noted that at the time of the February 2012 VA examination, the Veteran did not describe symptoms that met full criteria for PTSD. However, she indicated that she deferred to his treating providers, particularly Dr. G.K., and others at the Colorado Springs VA Clinic, who had been working with the Veteran on a more regular basis and had diagnosed PTSD. See April 2013 Addendum Opinion.

In the April 2013 rating decision on appeal, service connection was granted for PTSD, also diagnosed as mood disorder. An evaluation of 10 percent was assigned from September 12, 2011, based on anxiety, chronic sleep impairment, depressed mood, suspiciousness, and occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The Veteran underwent a PTSD review in October 2014. The examiner noted diagnoses of PTSD, other specified depressive disorder, and alcohol use disorder. The examiner noted that depressive disorder was previously diagnosed as mood disorder not otherwise specified and was considered a continuation of his mood disorder diagnosis. The Veteran did not endorse manic/hypomanic symptoms but did have depressed mood and irritability. Further, it was noted that alcohol use disorder was deemed to be secondary to his mood disorder. See October 2014 VA Examination Report. 

The examiner reported that it was possible to differentiate symptoms attributable to each diagnosis. The Veteran's PTSD included symptoms of intrusive memories, nightmares, avoidance of thoughts and discussions related to the trauma, avoidance of reminders, decreased participation in activities, disconnection from other people, irritability, hypervigilance, insomnia, anxiety attacks. Symptoms of depression were noted as anhedonia, low motivation, poor appetite, low energy, poor concentration. Regarding alcohol use disorder, the examiner noted that alcohol use was reportedly moderate at the time but the Veteran had been charged with a second or third DUI in the last year. Id. 

The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted that as an approximation, the source of the occupational and social impairment is apportioned equally between the three diagnoses. Id.

The Veteran reported that he continued to take Celexa and trazadone prescribed through VA, but the examiner noted that VA records showed no active medications at that time. The Veteran reported that he sometimes forgot to take his medication because he was too stressed out. The examiner noted that the Veteran only vaguely described his PTSD symptoms and had trouble coming up with examples. The Veteran repeatedly returned back to the topic of his deportation. The examiner noted that it was difficult to separate his distress and symptoms related to this issue from his PTSD. The Veteran reported nightmares 3 to 4 times a week that wake him up in the middle of the night and that in the nightmares he was back in Vietnam. He described anger and irritability to the point of yelling and throwing things, but has never been physically aggressive. He described anger towards various Veterans' organizations that had not assisted him in his deportation problem. The Veteran reported that he had been vocal about his dissatisfaction and been kicked out of meetings. Id.

He endorsed having a strong startle reaction as well as memory problems and forgetfulness in his day-to-day life. He reported that he was always on the lookout because he believed he was being watched by Homeland Security. He reported constantly looking out the window for suspicious activity and checking to see if cars were following him. Id.

The Veteran endorsed problems with depression and stated that he could not get involved in a relationship because of the constant threat of deportation and not knowing when it could happen. He indicated that he had occasional suicidal thoughts, but would never execute an attempt because of his grandchildren. He noted that he felt irritable and described a feeling that the walls were closing in on him. He endorsed physiological symptoms of anxiety, including increased heart rate, sweating, and shortness of breath due to stress. At times, when frustrated with the stress in his life, he would lock himself in his room and refuse to deal with anyone. When asked about hallucinations, he reported that sometimes he thinks he hears footsteps behind him, but did not describe any well-formed images or voices. He described appetite and loss of 50 pounds in the last 6 months. He endorsed both primary and middle insomnia. The Veteran estimated that he only achieved about 3 to 4 hours of sleep a night. Id.

Regarding behavioral observations of the Veteran, the examiner noted that he appeared to perseverate on the topic of his legal battle with Homeland Security, referring to this issue repeatedly during the evaluation even when other topics are being addressed. Often the Veteran did not answer the question asked, which the examiner speculated may have been related to a less than fluent grasp of English. His mood appeared depressed and his affect was frustrated. He did not describe any delusions, fully-developed hallucinations, or manic-type symptoms. His level of insight and judgment appeared to be fair. The Veteran had some difficulty recalling dates and events from his history. The examiner noted that he had some difficulty on cognitive screening, scoring at 19/30 on the MoCA. His performance revealed inefficiencies in working memory, verbal memory, and abstract thinking. Id.

In summarizing her findings, the examiner noted that the Veteran was able to maintain activities of daily living, including personal hygiene. There was some inappropriate behavior in the Veteran's level of perseveration on his legal battle that bordered on obsessiveness, although the examiner noted that his concerns appeared to be legitimate. Thought processes and communication were impaired by the perseveration described above, as well as memory vulnerabilities. Social functioning was impacted by the Veteran's mistrust of others and irritability. Employment was impacted by irritability, fatigue and memory issues. He reported psychiatric medications but this was not supported by VA records. Symptoms were continuous and benefited from continuous medication. There were no remissions in the past year. Current alcohol use was reported to be moderate but the Veteran had a history of two or three DUI charges and was currently in mandated substance abuse treatment. Prognosis for improvement was estimated to be guarded. Id.

In an October 2014 addendum, it was noted that the Veteran's mood disorder was a separate and distinct psychiatric disorder, but it was related to his PTSD. The examiner stated that it was at least as likely as not (50 percent or greater probability) that the Veteran's mood disorder was secondary to his PTSD. She noted that his mood symptoms developed roughly in the same time frame as his PTSD symptoms. She note noted that his PTSD symptoms, including hypervigilance, nightmares, and anger/irritability, became overwhelming to the point that he became depressed, socially withdrawn, and anhedonic. Further, the examiner noted that it was at least as likely as not (50 percent or greater probability) that the Veteran's alcohol use disorder was secondary to his PTSD. She stated that the Veteran consumed alcohol to self-medicate his PTSD symptoms. See October 2014 Addendum Opinion. 

A November 2014 rating decision granted an increased rating of 30 percent, effective September 19, 2011, the date of the Veteran's claim. The RO determined that the overall evidentiary record showed that the severity of the Veteran's disability most closely approximated the criteria for a 30 percent rating based on findings of anxiety, chronic sleep impairment, depressed mood, suspiciousness, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) See November 2014 Rating Decision. 

In November 2014, the Veteran was seen by Dr. G.K. for reevaluation and treatment of PTSD. It was noted that the Veteran was last seen by Dr. G.K. in 2012. He planned to continue trazadone and celexa as it was noted that the Veteran did not do well off medication. The Veteran was in DUI groups and working on curtailing his alcohol use. It was noted that the Veteran was also using cannabis but had stopped. He noted ongoing problems with sleep, flashbacks, intrusive thoughts, and problems with avoidance, concentration problems, and irritability. The Veteran continued connection with his family and grandchildren. It was noted that the Veteran's affect was full, thoughts were organized, and his mood was "ok." The Veteran was observed to be social and conversive with no suicidal or homicidal ideation. See November 2014 Mental Health Medication Management Note. 

The Veteran was again seen by Dr. G.K. for reevaluation and treatment of PTSD in February 2015. The Veteran was advised to continue with substance abuse groups and Alcoholics Anonymous meetings. The Veteran reported that he found that medications were of a little help with mood and PTSD, but sleep was much better with trazadone; although at times he felt his dosage was too strong. Dr. G.K. noted that the Veteran's affect was full, his thoughts were organized, and his mood was baseline. The Veteran was observed to be social and conversive with no suicidal or homicidal ideation. See February 2015 Mental Health Medication Management Note.

At his June 2017 Board hearing, the Veteran testified that he worked construction and that he had left approximately 20 to 30 jobs because of his PTSD and mood conditions. He stated that for the most part he was reliable and productive in those jobs but had nonetheless left them due to his PTSD issues. When questioned about his relationships with family and friends, the Veteran stated that it was hard to have relationships with others. He attributed this to a 2009 notice of removal from the country. The Veteran reported that he experienced panic attacks almost every night. He described self-medicating with alcohol and drugs and indicated that such self-medication had started during service. The Veteran testified that he had subsequently managed to help himself with regards to his substance use issues, but indicated that those issues returned following the 2009 removal notice. The Veteran essentially indicated that the issues surrounding his possible deportation caused his symptoms of PTSD to become more pronounced and that he was experiencing them more often as a result. The Veteran described feelings and outbursts of anger as well as symptoms of depression that included locking himself up when his depression became too severe. The Veteran's representative stated that the Veteran had never had any thoughts about harming himself, but the representative asserted his personal belief that the potential was there. The Veteran indicated that he received ongoing treatment at the Colorado Springs VA Clinic. See June 2017 Hearing Transcript. 

Analysis

After analysis of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates a 50 percent rating, for the entire appeal period.

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression throughout the entire period under consideration. The evidence shows that the Veteran experienced ongoing depression and anxiety. The February 2012 VA examiner noted that anxiety and depression were continuous with no remissions in the past year. The October 2014 VA examiner noted depression manifested by anhedonia, low motivation, poor appetite, low energy, and poor concentration. He further endorsed physiological symptoms of anxiety, including increased heart rate, sweating, and shortness of breath due to stress. The examiner noted that symptoms were continuous, with no remissions in the past year, and benefited from continuous medication. The Veteran has consistently reported isolating himself based on feelings of depression and endorsed daily panic attacks at his June 2017 Board hearing. Additionally, his affect was noted to be frustrated on several occasions and he exhibited mood lability. Thus, with regard to the frequency and severity of the Veteran's depressive symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, and have affected his daily functioning. 

Regarding the Veteran's judgment and thinking, the Veteran was consistently found to be oriented in all spheres. However, both examiners noted signs of obsessive thinking, mistrustfulness, and paranoia related to the Veteran's immigration issue. The October 2014 noted some inappropriate behavior in the Veteran's level of perseveration on this legal issue that bordered on obsessiveness. Additionally, the Veteran has a history of unprovoked/provoked irritability and anger. Although he largely denied periods of violence, the Veteran indicated that there were one or two incidents of domestic violence in his first marriage. The Veteran further reported yelling and throwing things during outbursts of anger and reported that he had been kicked out meetings of Veteran's organizations after being vocal about his dissatisfaction with their services. Of note, while the Veteran has periods of anger, he is not in persistent danger of hurting his self or others. The February 2012 VA examiner noted that his thought processes and communication showed some mild deficits of working memory and attention and focus. The October 2014 VA examiner noted that the Veteran had difficulty recalling dates and events from his history. He displayed difficulty on cognitive screening which revealed inefficiencies in working memory, verbal memory, and abstract thinking. Additionally, the Veteran reported unusual perceptual experiences where he felt he saw things out of the corner of his eyes, heard footsteps behind him, or heard someone call his name. Both examiners however noted that he did not describe clear-cut auditory or visual hallucinations with well-formed images or voices. 

With respect to the Veteran's social functioning, the Veteran consistently reported that he has difficulty being around other people and tends to avoid others. The Veteran described having two marriages which ended in divorce, the first of which involved at least isolated incidents of domestic violence. The Veteran also reported isolating away from others during periods of depression. Of note, however, the Veteran reported that he lived with his son and maintained good relationships with his grandchildren. He has also stated that he attends church and occasionally visits extended family. Therefore, the Board finds that the Veteran experiences impairment in social relationships, but does not display an inability to establish and maintain effective relationships.

In regards to the Veteran's occupational functioning, the February 2012 VA examiner noted that the Veteran worked primarily in construction where he performed job tasks satisfactorily and generally got along with others. However, she noted that he reported occasional tensions with others on the job but had never had a physical altercation or been fired. She found occupational impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. The October 2014 VA examiner noted that social functioning was impacted by the Veteran's mistrust of others and irritability. She indicated that employment was impacted by irritability, fatigue, and memory issues. She found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily. For his part, the Veteran has described himself as reliable and productive on jobs, but reported that he had left 20-30 jobs because of his PTSD symptoms. 

For all the reasons discussed above, the overall evidence shows that the Veteran is entitled to a rating of 50 percent, but no higher, for the entire period on appeal.

A rating higher than 50 percent is not warranted as the evidence does not indicate that the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Although the record indicates that the Veteran has had some suicidal ideation, he has consistently denied plan or intent to harm himself or others. Both VA examiners noted that the Veteran's preoccupation with his immigration dispute with Homeland Security bordered on obsessive, however the October 2014 VA examiner noted that his concerns appeared to be legitimate, and there was no indication that he displayed obsessional rituals which interfered with routine activities. Although the Veteran displays ongoing depression and has endorsed daily panic attacks, the evidence does not suggest that such symptoms are near-continuous or that they affect the Veteran's ability to function independently, appropriately, or effectively. The Veteran displays some impaired impulse control in that he has periods of unprovoked irritability; however, the only suggestion of periods of violence comes from the Veteran's report of incidents in his first marriage, many years prior to the current appeal period. There is no evidence that the Veteran neglects his personal appearance and hygiene and he has been consistently found capable of managing his day-to-day living, despite some deficits and inefficiencies in working memory, attention, focus, and abstract thinking. While the Veteran continues to have interpersonal difficulties due to his PTSD, he has maintained a relationship with his son, grandchildren, and extended family. He also indicated that he attends church. Thus, while he shows difficulty in establishing and maintaining effective work and social relationships, it cannot be said that the Veteran has an inability to establish such relationships.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability. Examining the Veteran's PTSD symptoms as a whole, however, the Board concludes that the Veteran's symptomatology more nearly approximate the criteria for a rating of 50 percent.

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 50 percent schedular rating for the entire appeal period.



ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


